Citation Nr: 0320282	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  98-20 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for residuals of a 
fistula.  

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
November 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision issued 
by the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for a back disability and residuals of removal of 
a fistula.  

In a decision dated January 31, 2000, the Board denied 
service connection for a back disability and residuals of a 
removal of a fistula on the basis that the claims were not 
well grounded.  The veteran appealed the denial to the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court).  In an Order dated December 8, 2000, the Court 
vacated and remanded the above matter for consideration of 
the Veterans Claims Assistance Act of 2000 (VCAA).  

The Board remanded the instant claim in October 2001, for 
VCAA consideration.  

In July 2002, the Board denied the claim for service 
connection for residuals of a fistula.  The issue of 
entitlement to service connection for a back disability was 
to be the subject of additional development and was to be the 
subject of a separate decision after the development and 
appropriate review and notice.  

The veteran appealed the denial of service connection for 
residuals of a fistula to the Court.  In an Order dated 
March 14, 2003, the Court vacated and remanded the above 
matter for consistent with a Joint Motion for Remand.  As the 
aforementioned development for entitlement to service 
connection for a back disability has not been performed, that 
issue is also a part of this remand decision.   




REMAND

The veteran asserts, in essence, that he sustained a fall 
while in service and underwent surgery for removal of a 
fistula.  He maintains that he has suffered with his back 
since that time.  

A review of the record reveals that service medical records 
in this case are unavailable and presumed destroyed in a 
July 1973 fire at the National Personnel Records Center 
(NPRC).  A search has been made at the NPRC for the veteran's 
service medical records, to no avail.  However, the veteran 
did maintain that he underwent surgery for removal of the 
fistula and an attempt should be made to obtain the clinical 
records and notes of the hospitalization and surgery, that 
may be held in a different location at the NPRC.  He should 
also be informed of the alternate evidence that he can submit 
to support his contention that service connection is 
warranted for his back disability and residuals of a fistula.  

Additionally, a January 1998 statement from the Social 
Security Administration is associated with the claims folder.  
It indicates that the veteran is in receipt of social 
security disability benefits.  It is not clear from the 
record what disabilities resulted in his award for social 
security benefits, but it is noted that he injured his back 
post-service in a work-related injury.  Because of the lack 
of records available in the instant claim, the RO should 
attempt to obtain the records used by the Social Security 
Administration in their disability determination.  

The veteran also indicated that he was treated for his back 
disability by Domingo Mimoso Gonzalez, MD from September 1978 
to the present.  An attempt to obtain these records from Dr. 
Gonzalez should be made.  

Further, a VA examination with associated opinions should 
also be provided to the veteran.  

Based on the foregoing, the case is REMANDED for the 
following:

1.  The RO should make all efforts, 
including contacting the NPRC, to obtain 
all of the clinical records and doctors 
notes in connection with the veteran's 
1957 inservice hospitalization at Fort 
Hood, Texas.  These records should be 
obtained and associated with the claims 
folder.  If the clinical records and/or 
doctor's notes of that hospitalization 
are unavailable, the RO should so 
indicate as a matter of record.  

2.  After obtaining the appropriate 
release of information from the veteran, 
the RO should contact Domingo Mimoso 
Gonzalez, MD, and request medical records 
concerning treatment of the veteran's 
lumbar spine from September 1978 to the 
present.  These complete clinical 
records, inpatient records, and 
outpatient records, if any, should be 
obtained and associated with the claims 
folder.  

3.  The veteran should be contacted and 
advised that he can submit alternate 
evidence to support his contention that 
service connection for a back disability 
and service connection for residuals of a 
fistula removal is warranted.  This 
evidence may take the following forms, 
however, the veteran may submit any other 
evidence he finds appropriate:  
statements from service medical 
personnel, "buddy" certificates or 
affidavits, state or local accident and 
police reports, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom the veteran may have 
been treated, especially soon after 
discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  Any and all 
of this evidence should be submitted only 
if it provides indication of a back 
disability or residuals of a fistula 
removal occurring in service.  

4.  The Social Security Administration 
should be contacted and requested to make 
available all medical records used in the 
favorable determination of social 
security disability benefits.  If the 
medical records are not available, the RO 
should so indicate as a matter of record.  

5.  Once the requested records have been 
received, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the veteran's correct 
diagnosis, and to provide an etiological 
opinion as to whether it is at least as 
likely as not that the veteran has any 
current disability that is a residual of 
a fistula removal performed in service, 
or any lumbar spine disability that is 
due to disease or injury during his 
military service.  If the veteran opines 
that any current disability is a residual 
of a fistula removal performed in service 
or any current back disability is related 
to disease or injury during service, the 
examiner should specify the 
disability/diagnosis that is so related.  
The examiner should provide the rationale 
for any conclusion reached, and cite the 
evidence relied upon or rejected in 
forming any opinion.  Send the claims 
folder and a copy of this remand to the 
examiner for review.

6.  The veteran should be provided all of 
the provisions of the VCAA, specifically 
to include the provisions of Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), 
requiring VA to inform the veteran of the 
information or evidence necessary to 
substantiate his claim, which evidence VA 
will seek to provide, and which evidence 
the veteran is to provide.  

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


